DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 10/13/2021 amended claim 25 and cancelled claims 34-35.  Applicants’ amendments overcome the 35 USC 112/101 rejections from the office action mailed 7/13/2021; therefore these rejections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Brown in view of Boyer and Brown in view of Boyer further in view of Ichihashi from the office action mailed 7/13/2021; therefore these rejections are withdrawn.  For the reasons stated below claims 1-8, 10-12, 14-33, 38-47, 49-62, 64-70, 72, 75-78, 80-86 and 88-95 are allowed.    

Claim Objections
Claim 70 is objected to because of the following informalities:  claim 70 has the status identifier “currently amended” but there are no markings for an amended claim.  The claim should have the status identifier “previously presented”.  No correction is required.  



Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  as evidenced by the prior art references of record, it is well known in the art for hydraulic fluids to use polysiloxane compounds along with phosphorus-based compounds.  However, in the instant application the polysiloxane compounds are limited by aryl moieties to silicon atoms in the polysiloxane compound.  Although the prior art does teach the general usage of polysiloxane compounds with aryl moieties, the prior art does not teach the ratio of about 15 to about 35 mol% with specificity.  Applicants have shown that this ratio is critical in providing enhanced viscosity and thermal stability properties.  Furthermore, the non-halogenated diphosphonate of Formula 2 is not found in a prior art reference that would have been obvious to combine with the Brown reference.  For these reasons claims 1-8, 10-12, 14-33, 38-47, 49-62, 64-70, 72, 75-78, 80-86 and 88-95 are allowed.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771